DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/12/2021.  As directed by the amendment: claim 1 has been amended.  Thus, claims 1, 3 – 24, and 26 – 32 are presently pending in this application with claims 7, 29, and 30 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that Gable does not teach the multi-lumen cannula as claimed in the newly amended claim 1.  However, Peters (U.S. 5,024,668) is relied on in the current ground of rejection to teach the multi-lumen as claimed in the currently amended claim 1.  Specifically, Peters teaches a multi-lumen catheter (36) including a first lumen (66) fluidly coupled to a cannula inlet 
See rejection below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8 – 12, 15, 16, 19 – 23, 25 – 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407) in view of Peters (U.S. 5,024,668).
Regarding claims 1 and 26, Gable teaches a monitoring system for an analyte in a bodily fluid of a patient comprising: 
a housing (140, paragraph [0085], Figure 1A); 
a sensor (200, paragraph [0085], Figure 1A) disposed within the housing, the sensor configured to detect and report the detection of an analyte (as discussed in paragraph [0085]), 
the sensor including a sensor inlet (where passageway 113 leads into sampling unit 200, paragraph [0086] and Figure 2) and a sensor outlet (that lead to waste receptacle 325, paragraph [0115] and Figure 3); 
and a multi-lumen cannula including a first lumen (113, Figure 1B, paragraph [0086]) fluidly coupled to a cannula inlet (at connector 230) and a second lumen (112) fluidly coupled to a cannula outlet (the end of the cannula 11 inside the patient as shown in Figure 1A), the cannula inlet fluidly coupled to the sensor inlet (since sample from the patient can be draw into the sampling unit 200 as discussed in paragraph [0086]) and the cannula outlet fluidly coupled to the sensor outlet (sensor in the path to waste receptacle 325, paragraph [0115] and Figure 3), wherein the cannula inlet is spaced apart from the cannula outlet (element 230 is spaced apart from the distal end of the cannula 11 inside the patient as shown in Figure 1).
However, Gable does not teach that the cannula inlet and the cannula outlet are configured to be disposed in the bodily fluid of the patient (claim 1); wherein the cannula outlet is located at a distal end of the cannula and the cannula inlet is located at an intermediate position of the multi-lumen cannula (claim 26).
Peters teaches a device similar to Gable and the current application, further including that the cannula inlet (94) and the cannula outlet (at distal end 70) are configured to be disposed in the bodily fluid of the patient.  Examiner notes that in the combination of the system as taught by Gable and the multi-lumen catheter as taught by Peters, the cannula inlet is capable of being fluidly coupled to the 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Peters (the multi-lumen catheter) with the system of Gable in order to position the catheter through a vein and operate the device in a preselected patterns (Col. 5, line 7 – 16).  Further, the claim would have been obvious because the substitution of one known element for another (the multi-lumen catheter as taught by Peters for the multi-lumen catheter as taught by Gable) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 3, Gable teaches that the sensor outlet is fluidly coupled to a container (waste receptacle 325 as shown in Figure 3).
Regarding claim 5, Gable teaches that the housing includes a pump (328) operable to move the bodily fluid from the cannula inlet to the sensor inlet, to the sensor, and to the sensor outlet (paragraph [0128] discusses bi-directional pump that can draw fluid from and into passageway 113 and fluid may either be drawn from and returned to passageway 501).  Examiner notes that this limitation is being interpreted that the pump is operable to move the bodily fluid from the cannula inlet to the sensor inlet, from the cannula inlet to the sensor, and from the cannula inlet to the sensor outlet.  Further, the pump as taught by Gable is capable of performing each of these function based on the disclosure of the bi-directional pump 328 in paragraph [0128].
Regarding claim 6, Gable teaches that the pump is operable to move the bodily fluid from the cannula inlet to the sensor inlet, to the sensor, to the sensor outlet, and to the cannula outlet (paragraph [0128] discusses bi-directional pump that can draw fluid from and into passageway 113 and 
Regarding claim 8, Gable teaches that the housing includes a spectrophotometric sensor at a point along where the cannula inlet is fluidly coupled to the sensor inlet (paragraph [0085] discusses spectroscopic methods for analyzing samples).
Regarding claim 9, Gable teaches that the sensor outlet is fluidly coupled to the cannula outlet (since the cannula inlet, cannula outlet, sensor inlet and sensor outlet are fluidly connected to each other as discussed in paragraph [0086]) and the housing includes an optical sensor at a point along where the sensor outlet is fluidly coupled to the cannula outlet (paragraph [0449] discusses the use of a sensor that detect electromagnetic radiation passing through including one or more optical windows).
Regarding claim 10, Gable teaches that the sensor is configured to detect and report the detection of a plurality of analytes (paragraph [0449])
Regarding claim 11, Gable teaches that the sensor is configured to report an amount of the analyte (paragraph [0449]).
Regarding claim 12, Gable teaches that the sensor is configured to report the detection of a predetermined amount of the analyte (paragraph [0438] discusses levels of the analyte outside of a preset range).
Regarding claim 15, Gable teaches a fluid delivery unit including a fluid reservoir (15) and a reservoir outlet (13), the reservoir outlet fluidly coupled to the cannula outlet (since the fluid 14 can be delivered to the patient P via catheter 11 as discussed in paragraph [0080]).

Regarding claim 19, Gable teaches that the fluid delivery unit includes an infusion pump (203, paragraph [0084]).
Regarding claim 20, Gable teaches that the fluid delivery unit includes a console, the console including a display (141, Figure 1A, paragraph [0110]), or a pinch valve (1320 or 1330, paragraph [0155]).
Regarding claim 21, Gable teaches that the console includes an integrated infusion pump (203, Figure 1A, paragraph [0084]). 
Regarding claim 22, Gable teaches that the sensor is operable to report the detection of the analyte to the console (via controller 210 as discussed in paragraph [0155]).
Regarding claim 23, Gable teaches that the console is operable to start, stop, or modify delivery of a fluid from the fluid reservoir to the cannula outlet in response to the sensor reporting the detection of the analyte (controller 210 collects information from sensors and control pump 203 as discussed in paragraph [0107], and Once a sample of bodily fluid has been drawn from the patient, the control elements on the main instrument may be engaged to prohibit access to fluid passageway 113 and reverse fluid flow in passageway 112. For example, roller pump 1005a may be activated to initiate fluid flow from an attached infusion source through passageways 111 and 112 into the patient's vasculature (paragraph [0478]).
Regarding claim 27, Gable teaches that the cannula includes an auxiliary port (110) fluidly coupled to the cannula outlet, the auxiliary port fluidly coupled to the cannula outlet.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407) in view of Peters (U.S. 5,024,668), and in view of Levinson (U.S. 2012/0039809).
Regarding claim 13, Gable and Peters teach claim 1 as seen above.
However, Gable and Peters do not teach that the sensor includes a sensing molecule configured to bind the analyte and report the detection of the analyte when the sensing molecule binds the analyte.
Levinson teaches a device similar to Gable, Peters and the current application, further including that the sensor includes a sensing molecule configured to bind the analyte and report the detection of the analyte when the sensing molecule binds the analyte (paragraph [0161] discusses binding partner attached to a nanoparticle).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Levinson with the combined system of Gable and Peters in order to determine the relative amount or concentration of an analyte in a medium (paragraph [0161]).
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the sensor includes a sensing molecule configured to bind the analyte and report the detection of the analyte when the sensing molecule binds the analyte for the purpose of determining the relative amount of the analyte, since applicant has not disclosed that having the sensor includes a sensing molecule configured to bind the analyte and report the detection of the analyte when the sensing molecule binds the analyte provides an advantage, solves any stated 
Furthermore, absent a teaching as to criticality that the sensor includes a sensing molecule configured to bind the analyte and report the detection of the analyte when the sensing molecule binds the analyte, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407) in view of Peters (U.S. 5,024,668).
Regarding claim 14, Gable and Peters teach claim 1 as seen above.
However, Gable and Peters do not teach that the sensor includes a molecular barcoded bi-stable switch.
Gable further discloses that sampling unit 200 can employ any suitable methods for analyzing samples. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the sensor includes a molecular barcoded bi-stable switch for the purpose of determining the an amount of the analyte, since applicant has not disclosed that having the sensor includes a molecular barcoded bi-stable switch provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the sensor includes a molecular barcoded bi-stable switch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407) in view of Peters (U.S. 5,024,668), and in view of Zanin (U.S. 2020/0139041)
Regarding claim 17, Gable and Peters teach claim 16 as seen above.
However, Gable and Peters do not teach that the housing includes at least two optical sensors operable to detect a flow rate of a fluid between two points along where the sensor outlet and the reservoir outlet are commonly fluidly coupled to the cannula outlet.
Zanin teaches a device similar to Gable, Peters, and the current application, further including that the housing includes at least two optical sensors operable to detect a flow rate of a fluid between two points along where the sensor outlet and the reservoir outlet are commonly fluidly coupled to the cannula outlet (paragraph [0127] discusses two optical sensors in sequence with respect to each other for detecting a characteristic of a flow present within a fluidic connection line).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Zanin with the combined system of Gable and Peters in order to detecting a characteristic of a flow present within a fluidic connection line of the medical device (paragraph [0120]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407) in view of Peters (U.S. 5,024,668), and in view of Robinson (U.S. 2010/0168535).
Regarding claim 18, Gable and Peters teach claim 15 as seen above.

Robinson teaches a device similar to Gable, Peters, and the current application, further including that the fluid delivery unit includes a plurality of fluid reservoirs, each fluid reservoir having a reservoir outlet, each reservoir outlet fluidly coupled to the cannula outlet (as shown in Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Robinson with the system of Gable in order to provide additional fluid source to the patient (paragraph [0010]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407), in view of Peters (U.S. 5,024,668), and in view of Rule (U.S. 2016/0317744).
Regarding claim 24, Gable and Peters teach claim 22 as seen above.
However, Gable and Peters do not teach that the console is operable to start, stop, or modify delivery of a fluid from the fluid reservoir to the cannula outlet in response to the sensor reporting the detection of a predetermined amount of the analyte.
Rule teaches a device similar to Gable, Peters, and the current application, further including that the console is operable to start, stop, or modify delivery of a fluid from the fluid reservoir to the cannula outlet in response to the sensor reporting the detection of a predetermined amount of the analyte (paragraph [0288]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rule with the combined system of Gable and Peters in order to control the flow of substances to the patient (paragraph [0288]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407), in view of Peters (U.S. 5,024,668), and in view of Lowery (U.S. 2011/0054276)
Regarding claim 28, Gable and Peters teach claim 1 as seen above.
However, Gable and Peters do not specify that the cannula includes a Luer compatible connection fluidly coupled to a member selected from the group consisting of the cannula inlet, the cannula outlet, and combinations thereof.
Lowery teaches a device similar to Gable, Peters, and the current application, further including that the cannula includes a Luer compatible connection (204) fluidly coupled to a member selected from the group consisting of the cannula inlet, the cannula outlet, and combinations thereof (luer connector 204 is connected to the catheter 205 as shown in Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Lowery with the combined device of Gable and Peters in order to have a leak-proof design (paragraph [0052]).
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the cannula includes a Luer compatible connection fluidly coupled to a member selected from the group consisting of the cannula inlet, the cannula outlet, and combinations thereof for the purpose of providing a secure connection, since applicant has not disclosed that having the cannula includes a Luer compatible connection fluidly coupled to a member selected from the group consisting of the cannula inlet, the cannula outlet, and combinations thereof provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the cannula includes a Luer compatible connection fluidly coupled to a member selected from the group consisting of the cannula inlet, the cannula outlet, and combinations thereof, this particular arrangement is deemed to have been known In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (U.S. 2006/0188407), in view of Peters (U.S. 5,024,668), and in view of Wong (U.S. 5,165,406).
Regarding claim 32, Gable and Peters teaches claim 1 as seen above.
However, Gable and Peters do not teach that the multi-lumen cannula includes a needle.
Wong teaches a monitoring system similar to Gable, Peters, and the current application, further including that the multi-lumen cannula includes a needle (Col. 1, line 11 – 28 discusses hollow needle/catheter combination inserted into a blood vessel of the patient).   Examiner notes that this disclosure is evident that the use of a needle/catheter combination in order to insert the device into ta blood vessel of the patient is well known in the art.
It would have been obvious to one having ordinary in the art at the time the application was filed to combine the features of Wong with the combined device of Gable and Peters in order to insert the treatment device into the blood vessel of the patient (Col. 1, line 11 – 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783                
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                        /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783